Citation Nr: 1646346	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock.  

On a July 2008 VA Form 9, the Veteran indicated that he wanted a Board video conference hearing.  The Veteran was scheduled a video conference hearing in April 2009, but he did not report for the scheduled hearing and has not provided any argument regarding good cause as to why a new hearing should be scheduled.  As such, a new hearing will not be scheduled and the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing. 

This case was before the Board in June 2012 when (in pertinent part) the issues on the title page of this decision, and the issue of entitlement to a rating in excess of 60 percent for coronary artery disease, were remanded for additional development.

An August 2014 rating decision awarded a 100 percent rating for coronary artery disease, effective March 5, 2007.  This rating action represents a full grant of the benefits sought, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the entire period of the appeal the Veteran's service-connected hypertension has required continuous medication, but has not shown diastolic readings predominantly 110 or more nor systolic readings predominantly 200 or more.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met via an April 2007 letter, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  The Veteran was also provided VA examinations, which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate service-connected hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the 2014 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Finally, private treatment records were obtained as directed by the Board in the June 2012 remand.  Also as directed by the Board's June 2012 remand, a July 2014 VA examination and opinion were obtained.  Therefore, there was compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his service-connected hypertension.  In March 2007 he submitted the claim for increase herein at issue. 

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At an April 2007 VA hypertension examination, the Veteran reported taking medications to control his blood pressure.  On examination, his blood pressure was 161/92, 177/99 and 170/94.  

A November 2010 VA treatment record notes a blood pressure reading of 151/88 and a reading of 137/74 on recheck.  VA treatment records dated between April 2011 and December 2011 show systolic readings ranging from 111 to 105 and diastolic readings ranging from to 60 to 63. 

Private treatment records show that during a July 2012 stress test, the Veteran's blood pressure ranged from 94/60 to 130/70.  Blood pressure reading was 118/60.

A January 2013 VA treatment record notes that the Veteran's hypertension was well controlled with a blood pressure reading of 116/71.

A July 2014 VA Hypertension Disability Benefits Questionnaire notes the Veteran reported taking continuous medications to control his blood pressure.  The examiner stated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, his blood pressure was 172/82, 188/101 and 165/80. 

Private emergency department records dated in April 2016 note that the Veteran was seen with complaints of acute onset of mid-epigastric abdominal pain with vomiting.  He was noted to be hypertensive, with a blood pressure reading of 207/81.  He was treated and his blood pressure improved; he was discharged the same day in improved and stable condition.

A May 2016 VA outpatient treatment record notes that the Veteran's blood pressure was well controlled with a reading of 128/58.

Based on a review of the above evidence, the Board concludes that entitlement to a disability evaluation in excess of 10 percent is not warranted.  In order to receive a 20 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 110 or higher.  The medical evidence demonstrates that he had diastolic readings below 110 at all times.

The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher.  Here, the Veteran had an initial systolic pressure of 207 during an emergency room visit in 2016, or on one occasion during the appeal.  He otherwise had systolic readings all below 188, and predominantly well below 160, during the entire appeal period.

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

In rating the Veteran's hypertension, the Board has considered the Veteran's statements that he requires the use of medications.  This is reflected in the criteria for the assignment of a 10 percent evaluation.  The Veteran is competent to report symptoms of his hypertension because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes as that requires specific blood pressure readings, which the Veteran is not competent to provide as it requires objective testing.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent information in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As described, a schedular rating in excess of 10 percent is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of taking medication and the existence of high blood pressure are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

Remand is required regarding the Veteran's claim for service connection for diabetes mellitus to conduct required development.  The Veteran maintains that his diabetes mellitus was caused by his exposure to herbicides during his military service in Korea.  As noted in the June 2012 Board decision, the Veteran's claim of service connection for diabetes mellitus was denied in unappealed May 2002 and June 2005 ratings decisions.  Thereafter, he submitted a new claim to reopen in February 2007.  The RO denied this claim, finding that new and material evidence had not been submitted to reopen the claim.  The Board found, however, that this claim should have been reconsidered because the Veteran submitted additional service personnel records (SPRs) with his February 2007 claim to reopen.  Those SPRs included records showing service in Korea potentially during or near a time period for which the Department of Defense (DoD) indicates Agent Orange was used.  The Board remanded the case for the RO to consider on the merits.  

The Board now finds that additional development is required regarding the claim for service connection for diabetes mellitus.  In that regard, Veterans who served in a unit determined by VA or the DoD to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iv) (2015).  In the instant case, while the Veteran's SPRs indicate service in Korea during the requisite time period, his unit is not among those listed as having operated in the Korean DMZ.  Importantly, when a Veteran claims herbicide exposure in Korea and his service was not in a unit determined to have operated in the DMZ, VA must send a request to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H(4)(c).  As this development was not completed a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development regarding the Veteran's assertion of herbicide exposure during his service in Korea to include, but not limited to, requesting verification of such exposure from the JSRRC.  See M21-1(IV)(ii)(1)(H)(4)(b).

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board for further appellate action, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


